DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Fukunaga et al. (“Fukunaga” hereinafter) (US PN 5,582,596).
Regarding claims 1 and 14, Fukunaga discloses an applicator (figure 10) for mixing and dispensing a multi-component fluid, the applicator comprising: 
a fluid conveyance subassembly (items 2, 3, 4, 5, 7, figures 9-10) in fluid communication with a syringe, wherein the syringe houses at least two different sealant components (figure 9); 
a housing (item 65, figure 10); 
a gas cartridge (item 67, figure 10) disposed inside the housing; 
a gas valve assembly (item 70, figure 10) disposed inside the housing, the gas valve assembly in fluid communication with the gas cartridge and the fluid conveyance subassembly, the gas valve assembly configured to control flow of gas from the gas cartridge to the fluid conveyance subassembly (column 7, lines 42-62) 
a trigger (item 64, figure 10) configured to actuate the gas valve assembly; and 
a detachable spray tip (item 20, figures 4-5) in fluid communication with the fluid conveyance subassembly, the detachable spray tip configured to dispense the multi-component fluid out of the applicator (spray tip 20 is detachable and attaches to nozzle 5, figure 9).
Regarding claim 2, Fukunaga discloses that the detachable spray tip includes: a body (item 21, figure 4) including an open end (item 22, figure 4), a closed end (item 26, figure 4, adapter 26 attaches to body 5 of applicator and forms a closed end, figure 10), and an inner cavity extending between the open end and the closed end, wherein the closed end has an inner facing surface and an outlet orifice (figure 4). 
Regarding claim 3, Fukunaga discloses that the body has a cylindrical shape (figures 9 and 10).
Regarding claim 6, Fukunaga discloses that the housing is shaped to form a handle (figure 10).
Regarding claim 12,  Fukunaga discloses that the trigger is further configured to actuate the syringe (figure 9).
Regarding claim 13, Fukunaga discloses a gas filter disposed inside the housing and along a fluid path of gas flowing from the gas valve assembly to the fluid conveyance subassembly (item 29, figure 10).
Claims 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Cassingham et al. (“Cassingham” hereinafter) (US PG PUB 2011/0245866).
Regarding claim 14, Cassingham discloses an applicator (item 100, figure 1) for mixing and dispensing a multi-component fluid, the applicator comprising: 
a fluid conveyance subassembly (items 110, 114, 132, 134, figure 1) in fluid communication with a syringe, wherein the syringe houses at least two different sealant components (figure 1); 
a housing (items 102, 104, figure 1); 
a gas cartridge (item 124, figure 1) disposed inside the housing; 
a gas valve assembly (items 108, 122, figure 1) disposed inside the housing, the gas valve assembly in fluid communication with the gas cartridge and the fluid conveyance subassembly, the gas valve assembly configured to control flow of gas from the gas cartridge to the fluid conveyance subassembly (paragraphs [0037-0040]) 
a trigger (item 112, figure 1) configured to actuate the gas valve assembly; and 
Regarding claim 15, Cassingham discloses that the gas valve assembly includes: a puncture needle (item 140, figure 1) connected to the valve body at the lower portion of the valve body, the puncture needle extending toward the gas cartridge to engage the valve body with the gas cartridge by puncturing the gas cartridge (paragraphs [0037-0040]).
Regarding claim 16, the puncture needle is threaded into the valve body at the lower portion of the valve body to affix the puncture needle to the valve body.
Regarding claim 17, Cassingham discloses that the gas valve assembly includes: a poppet (item 142, figure 1) disposed between the puncture needle and the valve body, wherein the puncture needle is shaped to capture the poppet when the puncture needle is affixed to the valve body.

Allowable Subject Matter
5.	Claims 4-5, 7-11, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior arts disclose subject matter related to dispensing one or more fluids using trigger operated: US PG PUB 2010/0096481, US PG PUB 2012/0000993, and US PG PUB 2017/0086811.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754